Citation Nr: 1043119	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-07 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from January 1947 to August 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

In an April 2009 decision, the Board denied service connection 
for bilateral hearing loss.  Thereafter, the Veteran appealed the 
Board's denial of his claim to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2009, the Veteran and 
the Secretary of VA (the parties) filed a Joint Motion for an 
Order Vacating and Remanding the Board Decision (Joint Motion).  
The Joint Motion moved for the Court to vacate and remand the 
April 2009 Board decision as the parties determined that a remand 
was necessary in order to provide the Veteran with a new 
examination to properly evaluate all pertinent evidence of 
record.  In November 2009, the Court granted the parties' Joint 
Motion.  Therefore, in March 2010, the Board remanded the case 
for additional development and this matter now returns for 
further appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, bilateral 
hearing loss was caused by acoustic trauma during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral 
hearing loss herein constitutes a complete grant of the benefit 
sought on appeal, no further action is required to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations. 

The Veteran contends that he was exposed to acoustic trauma 
during service as a result of his duties as an aircraft mechanic 
and flight engineer to aircraft engines.  He further alleges that 
he has experienced hearing loss since his service discharge.  
Therefore, the Veteran claims that service connection is 
warranted for bilateral hearing loss.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including organic diseases of the nervous system, to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined that 
it was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The United States Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for hearing loss 
where the Veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  The Court has also held that VA regulations do not 
preclude service connection for  hearing loss which first met 
VA's definition of disability after service.  Hensley, supra, at 
159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses referable to  hearing 
difficulty.  On an August 1963 audiogram, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
5
15
5
10

The Board observes that service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As above audiological evaluation was 
conducted in August 1963, the Board has converted the ASA units 
to ISO units as shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
20
15
25
15
15

The Veteran's August 1966 separation examination reflects that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
-5
10
10
10
20

As the above audiological evaluation was conducted in August 
1966, the Board has converted the ASA units to ISO units as shown 
below:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
10
20
20
20
25

In addition to the documented worsening of the Veteran's hearing 
over the course of his service from August 1993 to August 1966, 
he is competent to assert the occurrence of an in-service injury, 
i.e., exposure to acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  

A post-service May 2007 private audiogram reflects a hearing loss 
disability for VA purposes.  Additionally, VA outpatient 
treatment records reflect that, in July 2007, the Veteran was 
seen for a hearing aid evaluation.  At such time, he reported 
decreased understanding in noise.  A history of military and 
industrial noise exposure was noted.  Moderate to severe 
bilateral sensorineural hearing loss was diagnosed.  Subsequent 
VA treatment records continue to reflect treatment for bilateral 
hearing loss, to include the use of hearing aids.

A VA examination was provided in October 2007 and included a 
review of the claims file.  The Veteran reported that he was 
exposed to noise in service as an aircraft mechanic and flight 
engineer to aircraft engines.  He denied civilian occupational or 
recreational noise.  Pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
65
65
LEFT
30
45
75
75
85

The Veteran had speech recognition scores of 80 percent for the 
right ear and 68 percent for the left ear.  The examiner 
diagnosed mild sloping to profound sensorineural hearing loss 
bilaterally.   

The examiner noted that the Veteran's service treatment records 
were silent for hearing loss.  Based on the negative findings of 
hearing loss during service, the examiner found that the 
Veteran's current hearing loss was not related to acoustic trauma 
incurred during service.  The examiner further explained that 
noise-induced hearing loss occurs at the time of the noise 
exposure, not after the noise exposure has ceased.  

At a June 2010 VA examination, the examiner noted the findings of 
the Veteran's in-service August 1963 and August 1966 audiograms 
and indicated that such showed hearing within normal limits.  She 
stated that, although a slight hearing threshold shift was noted 
from 1963 to 1966, hearing was still within normal limits in both 
ears at the time of military separation as normal hearing was 
designated to occur at 25 decibels and below.  The examiner also 
noted that the Veteran indicated that his bilateral hearing loss 
began from the mid-1960's to the early 1970's.  Regarding noise 
exposure, the Veteran reported military noise exposure as an 
aircraft mechanic to aircraft and flight line operations without 
hearing protection.  He also reported civilian occupational noise 
exposure working for the railroad and recreational noise exposure 
from hunting without hearing protection prior to military 
service.  The Veteran denied post-service civilian occupational 
or recreational noise exposure.  On examination, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
70
70
80
LEFT
30
55
75
85
95

The Veteran had speech recognition scores of 80 percent for the 
right ear and 58 percent for the left ear.  The examiner 
diagnosed mild sloping to severe sensorineural hearing loss in 
the right ear and mild falling to profound sensorineural hearing 
loss in the left ear.  

Following a review of the record, an interview with the Veteran, 
and an audiological examination, the examiner opined that the 
Veteran's current bilateral hearing loss was less likely as not 
caused by or a result of in-service acoustic trauma.  The 
examiner noted that such opinion was based on the Veteran's 
conceded history of military acoustic trauma, his reported date 
of onset of the hearing loss in the mid-1960's to the early 
1970's manifested by difficulty hearing conversation, the service 
treatment records showing hearing completely within normal limits 
in 1963 and 1966, and the current configuration of the audiogram, 
which was not strongly consistent with noise exposure.  She 
observed that there were no audiometric results to objectively 
indicate hearing ability within one year of service discharge, 
only the Veteran's lay statements.  The examiner concluded that, 
while it was within the realm of medical possibility that the 
Veteran's hearing impairment began as a result of military 
acoustic trauma, the preponderance of the objective evidence 
indicates that his present hearing impairment is less likely as 
not the result of acoustic trauma incurred during military 
service.

Therefore, based on the October 2007 and June 2010 VA 
examinations, the Board finds that the contemporary medical 
evidence demonstrates a current bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385.  

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
sensorineural hearing loss to a degree of 10 percent within the 
one year following his active duty service discharge in August 
1966.  As such, presumptive service connection is not warranted 
for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Relevant to whether the Veteran's bilateral hearing loss is 
directly related to his period of active service, the October 
2007 VA examiner determined that, based on the negative findings 
of hearing loss during service, the Veteran's current hearing 
loss was not related to acoustic trauma incurred during service.  
The examiner further explained that noise-induced hearing loss 
occurs at the time of the noise exposure, not after the noise 
exposure has ceased.  However, since the parties determined in 
the November 2009 Joint Motion that the Veteran's service 
treatment records showed some degree of hearing loss during 
service, the parties found that the basis for the October 2007 VA 
examiner's opinion was based on an inaccurate factual predicate.  

Therefore, the Veteran was afforded another VA examination in 
June 2010, at which time the examiner determined that, while a 
slight hearing threshold shift was noted from 1963 to 1966, 
hearing was still within normal limits in both ears at the time 
of separation as normal hearing was designated to occur at 25 
decibels and below.  As such, she opined that, while it was 
within the realm of medical possibility that the Veteran's 
hearing impairment began as a result of military acoustic trauma, 
the preponderance of the objective evidence indicates that his 
present hearing impairment is less likely as not the result of 
acoustic trauma incurred during military service.  The examiner 
noted that such opinion was based on the Veteran's conceded 
history of military acoustic trauma, his reported date of onset 
of the hearing loss in the mid-1960's to the early 1970's 
manifested by difficulty hearing conversation, the service 
treatment records showing hearing completely within normal limits 
in 1963 and 1966, and the current configuration of the audiogram, 
which was not strongly consistent with noise exposure.  

However, the Board finds that the basis of the June 2010 VA 
examiner's opinion actually supports the proposition that the 
Veteran's bilateral hearing loss is related to his in-service 
noise exposure.  In this regard, the Veteran was exposed to in-
service acoustic trauma and, while still within normal limits, 
his hearing acuity decreased between August 1963 and August 1966.  
Additionally, he reported no post-service noise exposure and 
reported that he began experiencing difficulty hearing in the 
mid-1960's, which is the time of his service discharge, to the 
early 1970's.  Moreover, the June 2010 VA examiner, while 
ultimately finding that the Veteran's hearing loss was less 
likely as not caused by or a result of in-service acoustic 
trauma, indicated it was within the realm of medical possibility 
that such began as a result of in-service acoustic trauma.

Moreover, the Veteran has competently and credibly described the 
nature of his in-service noise exposure, as well as the onset of 
hearing loss around the time of his service discharge.  See 38 
C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  
Furthermore, the Court has stated that lay evidence may establish 
the presence of a condition during service, post-service 
continuity of symptomatology, and evidence of a nexus between the 
present disability and the post-service symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony could, in 
certain circumstances, constitute competent nexus evidence).

Therefore, based on the June 2010 VA examiner's acknowledgement 
that it was within the realm of medical possibility that the 
Veteran's hearing impairment began as a result of in-service 
acoustic trauma; his decrease in hearing acuity between August 
1963 and August 1966; and his competent and credible report that 
his bilateral hearing loss began around the time of his service 
discharge and has continued to the present time, the Board 
resolves all reasonable doubt in his favor and finds that 
bilateral hearing loss is related to his in-service exposure to 
acoustic trauma.  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, 
service connection for such disability is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


